Citation Nr: 1115719	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In October 2008, the Board determined that new and material evidence had been submitted sufficient to reopen claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Board then remanded both issues for further development along with the issue of service connection for PTSD.  In an October 2009 rating decision, the claim for service connection for tinnitus was granted.  The claims for service connection for bilateral hearing loss and PTSD have returned to the Board for consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran contends that he has PTSD as the result of several stressful incidents during service.  The Veteran has contended that his friend took his place on a flight and subsequently died in a plane crash; that he suffered broken legs and a severed appendix when the plane he was riding in was hit by shrapnel, that he was helping load civilians into a plane in Vietnam when someone stepped on a landmine and body parts became imbedded in this body; and that he transported dead bodies from Vietnam.  He reported flying on missions to pick up troops and delivering supplies.  The Veteran has also stated that he flew to Vietnam and received combat pay.  

Based on the current evidence of record, the Board notes that none of the Veteran's stressors has been sufficiently corroborated to warrant a VA examination.  As a preliminary matter, the Board observes that the Veteran's service personnel records verify that he served in Taiwan from February 1968 to March 1969.  He was attached to the 345th TAS, CCKAB (Ching Chaun Kang Air Base).  His military occupational specialty was aircraft mechanic.  

The Board observes that prior to his tour in Taiwan, there were four separate service treatment entries dated in January 1968 from the USAF Hospital at Forbes AFB in Kansas indicating that the Veteran was seen in the stress clinic.  The first record stated "see details in psych record."  The last entry indicated that the Veteran was upset about not making his next grade.  There are no additional records pertaining to these entries.  The Board notes that mental health records are filed separately from outpatient/dental service treatment records.  It does not appear that a separate request for the Veteran's stress clinic records, which seem to fall under the heading of mental health, have been requested.  Because these records could potentially be pertinent to the claim, a remand is necessary to obtain them.  

With regard to his contention that he served in Vietnam which involve several of his stressors (switching places with friend; plane hit with shrapnel; exposure to dead bodies; being hit with body parts) and received combat pay, there is no service personnel record documenting that he was in Vietnam.  However, an October 1968 service treatment record indicated that the Veteran was recently in "RVN" and complained of feeling run down all the time for the past two weeks.  The Board finds that this record is not sufficient upon which to conclude that the Veteran was in Vietnam as it is based on his self report.  Moreover, it does not corroborate his account of flying to Vietnam to deliver supplies and escort dead bodies on numerous occasions.  However, the RO should attempt to verify that the Veteran did travel to Vietnam and receive combat pay.

The Board observes records documenting that on March 8, 1969, SSgt B.W.M. died following a plane crash short of the runway at Ching Chuan Kang in Taiwan after returning from Vietnam.  The Veteran alleges that he was supposed to have been on that flight but had switched places with B.W.M.  An April 2010 JSRRC record stated that B.W.M. was assigned to the 314th Tactical Airlift Wing (TAW), the higher headquarters for the 345th Tactical Airlift Squadron (TAS), to which the Veteran was attached.  Although B.W.M.'s death has been verified, the Veteran's contentions that he switched places with him has not been corroborated.  The Board also observes that the Veteran reported to a VA doctor in January 2004 that he was a pilot when relaying this stressor, but the Veteran's MOS is aircraft mechanic.  

With regard to his alleged stressor that he broke his legs and severed his appendix after a flight he was on was hit by shrapnel, the Board finds the Veteran's account of his stressor not credible and will not consider it in connection with the Veteran's claim.  In this regard, in January 2005, the Veteran stated that on April 26, 1968, he was aboard one of seven C-130s in either Cam Rahn Bay, Ben Hoa, and Tan Son Nut that dropped supplies to troops of the 26th US Cavalry at the air strips at A Loui.  He stated that he was not manifested but listed as cargo.  He stated that the plane (he did not specify which one or its point of origin) was hit by ground fire and stuff in the aircraft started to fly around.  He reported being hit by a piece of tubing that stuck in his lower right side, and he also reported fracturing his leg.  Upon return to base, he reported that he was taken to a medical facility where they removed his severed appendix and wrapped his fractured right leg with an ace bandage.  

The Board finds this account directly contradicted by the evidence of record.  The Veteran reported on his October 1965 enlistment report of medical history that he had appendicitis and that he had an operation for his appendix.  An August 1967 record noted that three weeks earlier, the Veteran strained after lifting an object and felt his appendectomy scar "snap" and since then it had bothered him.  The scar was tender and the Veteran had pain in the region.  Later that month, he was evaluated by the surgical clinic and the impression was early incisional hernia versus fibrous scar tear.  On his March 1969 report of medical history, he added that he had an appendectomy in 1961 with no complications or sequel.  A three inch vertical scar on the right lower quadrant was noted upon examination.  

Additionally, he reported that he had fractured his left hand in childhood, his jaw in 1961, and his nose in 1961, 1962, and 1963.  He did not report any leg fractures nor is there treatment for such in his service treatment records.  In February 1978, the Veteran reported that he was unable to attend school because he broke his leg.  A June 2001 private treatment record from Dr. E.A.V. reflected that the Veteran broke his right wrist and ankle after falling off a ten foot ladder.  

Based on the forgoing objective evidence the Board concludes that the Veteran's contention that he severed his appendix and broke his legs are not credible.  Rather, it appears that he had an appendectomy prior to his service entrance and that a right leg fracture did not occur during service.  Therefore, this stressor will not be considered in connection with the Veteran's claim. 

Bilateral hearing loss

The Veteran contends that he has bilateral hearing loss as the result of acoustic trauma during military service.  The Veteran's DD Form 214 reflects that he was an aircraft maintenance specialist.  Thus, exposure to acoustic trauma during service is conceded.  There are several audiometric records in the service treatment records.

The Board observes from the Veteran's service records that he listed his occupation as a musician prior to his service entrance.  On the authorized audiological evaluation in October 1965 at the time of the Veteran's service entrance, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)

5 (10)
LEFT
15 (30)
0 (10)
5 (15)

0 (5)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the authorized audiological evaluation in October 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
5 (15)
10 (20)
10 (15)

On the authorized audiological evaluation in January 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
0 (5)

On the authorized audiological evaluation in December 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
5
10
10
5
15

On the authorized audiological evaluation in April 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
0
5
LEFT
0
0
10
10
10
On the authorized audiological evaluation in March 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
5
5
5
5

Additionally, a February 1966 record had a notation of bilateral otitis externa.

The first post-service record pertaining to hearing loss was an April 1974 private record from H.D.R.F.I. which indicated that the Veteran's hearing was 100 percent.  A March 1979 VA record indicated old perforated tympanic membrane on the left and loss of high pitch hearing on the left.  The Veteran reported that he worked as a drummer.  During an August 1979 VA examination, the Veteran reported no auditory symptoms except tinnitus but hearing was normal to crude tests with the left ear, with high tone hearing impairment in the right ear, and well-preserved medium and low-pitched hearing in the right ear.  

In March 2009, the Veteran underwent a VA examination wherein his claim for hearing loss was assessed.  The examiner stated that it was at least as likely as not that hearing loss is associated with tinnitus but it was less likely than not that the current hearing loss is due to military noise exposure.  In a May 2010 addendum, the examiner stated that based on the December 1967, April 1968, and March 1969 audiometric readings that the Veteran had a temporary threshold shift which recovered on subsequent hearing tests.  Given that hearing was within normal limits at the time of discharge, it is not likely that military noise exposure resulted in hearing loss.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that a remand is necessary for a clarifying medical opinion.  In this regard, the Board observes that the VA examiner appears to base her conclusion that the Veteran's bilateral hearing loss is not likely related to his service based on the findings of hearing within normal limits at the time of the Veteran's separation from service.  It is unclear whether the examiner is concluding that the Veteran's hearing loss is not likely related to service because his separation audiometric readings did not meet the criteria for a diagnosis of hearing loss or for some other reason.  The Board finds it significant that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Additionally, the Board observes that it is unclear whether the examiner converted the October 1965, October 1966, and January 1967 audiometric readings from ASA to ANSI units.  The examiner should ensure that the conversions are applied on remand.  

Further, it appears that there might be relevant outstanding VA records.  In his original claim for hearing loss dated in April 1983, the Veteran reported having his hearing tested at the VA.  However, this record has not been associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board observes that VA records associated with the claims file date from 1975 to 1978 and then again from May 2002 to March 2004.  On remand, all VA records dated from 1978 to May 2002 and then from March 2004 to the present should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any mental health/stress clinic records dated in January 1968 created at the USAF Hospital Forbes AFB in Kansas and associate them with the claims file.  

2.  Attempts should be made to verify/corroborate the Veteran's contentions that he flew from Taiwan to Vietnam transporting supplies and bodies from February 1968 to March 1969.  In particular, obtain any information pertaining to any temporary or special duty assignments.  Attempts should also be made to ascertain if he received combat pay during this period.  

3.  Associate all VA records dated from 1978 to May 2002 and then from March 2004 to the present.  

4.  After the forgoing development has been completed, the RO/AMC should prepare a list of all corroborated/verified PTSD stressors and request a VA examination, if in order.

5.  After the development in 3 has been completed, the RO should refer the Veteran's claims folder to the March 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should note that the Veteran worked as a musician both before and after service and that after service he reported playing the drums.  The Veteran's in-service noise exposure has been conceded as he was an aircraft mechanic.  The examiner should review the October 1965, October 1966, January 1967, December 1967, April 1968, and March 1969 audiometric readings when making any conclusions.  The examiner should make the conversions from ASA to ISO on the October 1965, October 1966, and January 1967 audiograms.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


